EXHIBIT 10.02

 

March 14, 2003

 

PERSONAL AND CONFIDENTIAL

 

Jocelyn A. Dehnert

114 New South Head Road

Vaucluse, NSW 2030

 

Dear Jocelyn,

 

We are delighted to confirm your new assignment as Regional Managing Partner,
Northern Europe based out of Heidrick & Struggles London. For this assignment,
you will report to the Chief Executive Officer, Heidrick & Struggles
International, Inc. You agree to devote your full business time, skill and
attention to the faithful and diligent performance of your responsibilities as
assigned from time to time in accordance with the policies of Heidrick &
Struggles, Inc.

 

This assignment is conditional upon your having all of the appropriate work
papers necessary to work in the U.K. Detailed below are the principal terms and
conditions of your transfer.

 

It is the Company’s intention that this assignment will last no more than three
years. At the end of your assignment, the company shall make its best efforts to
reassign you to another mutually agreed position within the organization.

 

We will support you in your new role by providing you with the following
compensation and benefits assistance. Please contact the CHRO International to
coordinate support for the services noted below.

 

Please be advised that this document is a summary of the terms and conditions of
your International assignment. Any element not specifically mentioned below will
be determined in accordance with the Heidrick & Struggles International, Inc.
International Relocation Program, which is subject to change without notice.

 



1.   Employment—You will commence your assignment effective September 1, 2002
assuming that you have obtained legal authorization to work in London.

 

2.   Salary—As consideration for your services, the Company will pay and you
agree to accept a base salary of US$475,000 per annum. Your base salary shall be
payable in accordance with the Company’s salary payment policies and shall be
subject to payroll deductions as required by law and as appropriate under the
Company’s payroll procedures applicable to employees of your level.

 

3.   HSII Compensation Programs—While on assignment you will continue to
participate in the Performance Share Program at your current Target Award for
2002 of 20,000 Performance Shares, and in Tier I of the Company’s Management
Incentive Program with a Tier Target Bonus of $475,000. With respect to
Consultant Fee/SOB compensation, you will be subject to the Tier guidelines
applicable to your assignment location. Fee/SOB compensation for 2002 will be
prorated in accordance with your current and new Tier guidelines, based on your
actual transfer date.



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 2

 

 

4.   Assignment–Related Components

 

  a)   Social Security—To the extent allowable by law, you will remain in the
Social Security system of Australia for both your personal and Company
contributions. Should continued participation not be possible, the Company will
work with you to determine a mutually agreeable alternative.

 

  b)   Benefits—While on assignment the Company will provide you with health and
life insurance through its U.K. benefits program. To the extent permissible, you
will remain in your Australian Pension Plan. To the extent continued
participation is not possible, the Company will work with you to determine a
mutually agreeable alternative.

 

  c)   Housing Allowance—The Company will provide you with a suitable housing
allowance in London, up to A$481,481 (or £169,000 based on an exchange rate of
A$ = £0.351) per annum. This is the differential between the cost of providing
housing and utilities in London versus Sydney. As is customary, the lease may be
in the name of the Company and the Company may choose to pay the rent directly
on your behalf. At the end of any lease, reasonable and customary costs
associated with restoring your accommodations in London to their original state
shall be borne by the Company. Any excessive damage will be for your account.
The cost of any housing in excess of £169,000 will be for your account.

 

  d)   Cost of Living Allowance—You will be provided an initial cost of living
allowance of A$150,923 (or £52,974 based on an exchange rate of A$ = £0.351) per
annum paid pursuant to the Company’s regular payroll practices. Payment will
commence once you move into your residence in London. This amount will be
reviewed and if necessary, adjusted upward or downward semi-annually based on
information provided by the Company’s consultants (e.g., new survey data,
currency fluctuations of greater than 5%, etc.).

 

  e)   Home Leave—While on assignment, you will be provided with four weeks home
leave and reimbursement for one round-trip airfare per year (business class)
between London and Sydney for you and your family.

 

  f)   Automobile—The Company will provide you with the use of a car during the
assignment. Within certain guidelines, you are entitled to choose the make and
model.

 

The car will be provided under an agreement with a finance company. Should you
cease to be employed by the Company, for whatever reason, you will be
responsible for any costs incurred to cancel the agreement or for transferring
it to any new employer. All reasonable and customary costs (e.g., insurance,
petrol, maintenance etc.) will be reimbursed in full by the Company.



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 3

 

  g)   Education—The Company will reimburse you for any incremental tuition
costs associated with providing your eligible dependents with a level of
education consistent to that which they were accustomed to in Sydney.

 

  h)   Club Membership—The Company will pay the initiation fee and periodic
membership dues for one business club, subject to the prior approval by the CEO
or CHRO. Such membership will be used primary for business purposes and may be
cancelled or transferred at any time at the sole discretion of Heidrick &
Struggles International, Inc.

 

5.   Change in Control Severance Plan—You will continue to be eligible for the
enhanced severance benefits of this Plan in accordance with your executed
Participation Schedule and Restrictive Covenants Agreement.

 

6.   Taxes

 

  a)   Taxes—The intent of this letter is to tax equalize you to Australia on
sums remitted to the UK. We will agree with you an estimate of your UK work days
compared to total work days for each tax year. We will then apply to the Inland
Revenue to account for UK tax on the estimated UK portion of your salary. You
will be tax equalized on this UK element. The gross element of any non-UK amount
will not be subject to tax equalization and subject to your remaining resident
but not ordinarily resident in the UK, will not attract UK tax either. We will
work with our tax advisors to establish the appropriate requests to the Inland
Revenue to put these arrangements into place.

 

You will be responsible for the taxes on your personal income (i.e.; investment
and spousal income).

 

Please make note that equity income is specifically excluded from tax
equalization. Therefore, if you choose to exercise stock options or receive
restricted stock while on assignment, any worldwide taxes generated as a result
will be your sole responsibility. Before you decide to exercise any such income,
please be sure to contact the Chief Human Resources Officer, International so
that we can work with you to identify all tax implications.

 

The Company will pay all incremental tax liabilities associated with the
International allowances and the relocation expenses paid to you or on your
behalf as a result of your assignment in London. Complete details of the
International tax program may be obtained from the Chief Human Resources
Officer, International.

 

  b)   Tax Preparation Fees—The Company will pay the costs of a tax consultant
to prepare your tax return for the U.K. as well as for Australia. You will be
responsible for any fees incurred as a result of your failure to provide
documentation to our tax advisor. Any services that reach beyond your income tax
preparation will be for your own account. Ensure proper authorization is
obtained.



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 4

 

7.   Relocation Expenses

 

  a)   Moving of Household Goods—All reasonable costs associated with your
relocation will be billed to the Company. These costs include those associated
with packing, insuring, shipping and delivering your household and personal
goods from Sydney to the U.K., subject to the weight limitations as defined in
the Heidrick & Struggles International Inc., International Relocation Program.

 

Please note that the delivery of your goods cannot occur until working papers
and proper visas are in place. Additionally, it typically takes 4 to 6 weeks to
ship goods. The Company will pay the cost of a small air shipment, per
guidelines, to bring those goods you need immediately on your arrival that
cannot be taken with you on the plane. The policy will cover up to 1,000 pound
maximum per family. Company policy does not cover the shipment of automobiles.

 

  b)   House Hunting Trip—The Company will pay the cost of airfare for up to two
pre-assignment visits that you and your spouse may make to London for house
hunting purposes. Neither trip may exceed five nights. In addition, the Company
will reimburse all reasonable and customary transportation, dining and lodging
expenses. All travel expenditures should follow the appropriate guidelines as
set forth in the Company’s business travel policy.

 

  c)   Temporary Living—The Company will pay for temporary living arrangements
from the time of your departure from Sydney until you secure permanent
accommodations in London for up to 30 days or until your household goods are
delivered to your permanent residence. In addition, the Company will also
reimburse all reasonable and customary transportation, dining and lodging
expenses for you and your family during this period of temporary living.

 

  d)   Final Move Expenses—The Company will pay the cost of airfare,
transportation, lodging and meal expenses for your family to relocate from
Sydney to the U.K. Again, all travel expenditures should follow the appropriate
guidelines as set forth in the Company’s business travel policy.

 

  e)   Relocation Allowance—To cover incidental moving expenses, you will
receive a net payment of US$25,000. Incidental moving expenses include
disconnecting and reinstalling appliances, shipment of special items, purchase
of needed electronics, window treatments, wallpaper, etc. This moving allowance
will be paid to you as soon as possible following receipt of your signed letter
agreement.

 

  f)   Brokers Fee—The Company will reimburse you for any fees charged by a
broker/agent in London associated with securing a new permanent residence.



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 5

 

  g)   Rental Property Management—Should you choose to rent your home in
Australia, the Company will pay for a management company (if one is available)
to manage the home during your assignment. These costs include a broker’s
commission to find a suitable tenant, property management fees, inventory checks
and legal fees associated with securing a tenant. These fees explicitly do not
include maintenance, repairs or improvements.

 

Because this assignment is temporary in nature, the Company will not assist in
any way in selling your home country residence nor will the Company reimburse
any costs incurred in doing so. In addition, any tax costs, both home & host
country, resulting from the sale of your home will be your responsibility.

 

  h)   Immigration—The Company will assist you with getting the appropriate
visas and working papers at no cost to you. Please remember that in order to
work in the U.K., you must have the appropriate papers evidencing your
eligibility to work. Your actual start date will be determined by the timing of
your visa. Please contact the CHRO, International who will direct you to the
appropriate source for assistance with this matter.

 

  i)   Reimbursement of Relocation-Related Expenses—All out-of-pocket relocation
related expenses described above should be documented on a Relocation Expense
Report and submitted to the Chief Human Resources Officer, International to
ensure proper processing.

 

  j)   Resignation or Voluntary Termination—Pursuant to Company policy, you
agree that if you resign or voluntarily terminate at any time within your first
year of employment in London, you shall repay to the Company all costs
associated with your relocation, including gross-ups. If such resignation or
voluntary termination occurs in your second or third year in London, you shall
repay a reduced portion of the costs associated with your relocation, equivalent
to 50% and 25%, respectively.

 

  k)   Reassignment—At the conclusion of your assignment, the Company will make
every effort to assign you to a mutually agreeable position within the HSII
organization. The Company will provide you with relocation benefits per Company
policy for whatever that next assignment might be. If no mutually agreeable
position is found, the Company will provide you with severance pursuant to the
HSII policy, and relocate you back to Sydney. However, if you voluntarily leave
HSII or are terminated for cause, the Company will have no obligation to pay
relocation costs

 

8.   Holidays—You will enjoy the same paid holidays as those that are observed
by the London office.

 

9.   Business Expenses—The Company will continue to reimburse you for reasonable
business expenses in accordance with the Company’s policies relating thereto for
senior management, as in effect from time to time.



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 6

 

10.   Emergency Leave—In the event of an emergency, we will reimburse you for
any pre-approved travel costs necessary between London and Sydney.

 

11.   Confidentiality—Your employment with the Company under this letter
agreement necessarily involves your access to and understanding of certain trade
secrets and confidential information pertaining to the business of the Company
and its affiliates. During the term of your employment with the Company and
thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself any and all files, trade secrets or
other confidential information concerning the internal affairs of the Company
and its affiliates, including, but not limited to, information pertaining to its
clients, services, products, earnings, finances, operations, methods or other
activities; provided, however, that the foregoing shall not apply to information
which is of public record or is generally known, disclosed or available to the
general public or the industry generally (other than as a result of your breach
of this covenant). Notwithstanding the foregoing, you may disclose such
information as is required by law during any legal proceeding or to your
personal representatives and professional advisers and, with respect to such
personal representatives and professional advisers, you shall inform them of
your obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks, computer printouts, business plans or any copies or
reproductions thereof, or any information or instruments derived there from,
arising out of or relating to the business of the Company and its affiliates or
obtained as a result of your employment by the Company.

 

12.   Non-Solicitation/Non-Competition—During the term of your employment with
the Company and for a period of six-months after the termination of your
employment with the Company, you shall not (i) become an employee of or
consultant to any principal competitor of the Company in substantially the same
function as your employment with the Company or its affiliates in the
twelve-months prior to termination of your employment or (ii) directly or
indirectly solicit or hire, or assist any other person in soliciting or hiring,
any employee of the Company or its affiliates (as of your termination of
employment with the Company) or any person who, as of such date, was in the
process of being recruited by the Company or its affiliates, or induce any such
employee to terminate his or her employment with the Company or its affiliates.

 

13.   Other Legal Matters—You have advised the Company that your execution and
performance of the terms of this letter agreement do not and will not violate
any other agreement binding on you or the rights of any third parties and you
understand that in the event this advice is not accurate the Company will not
have any obligation to you under this letter agreement.

 

This letter agreement constitutes the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, whether oral



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 7

 

or written, relating to your employment with the Company, its subsidiaries
and/or affiliates. The terms of this letter agreement cannot be changed or
modified orally.

 

12.   Applicable Law; Jurisdiction—This letter agreement and the relationship of
the parties in connection with the subject matter of this letter agreement shall
be governed by and determined in accordance with the laws of the United Kingdom
and its courts shall have jurisdiction over any disputes arising from or in
connection with this letter agreement.

 

If you are in agreement with the foregoing, please sign below and return the
original and the signed attached Employee Reimbursement Agreement to me, keeping
a copy for your files. I wish you all the best for success in your new
assignment.

 

Very truly yours,

By:

 

/S/    STEVE LEE

--------------------------------------------------------------------------------

   

Steve Lee

 

Accepted and Agreed to:

By:

 

/S/    JOCELYN A. DEHNERT

--------------------------------------------------------------------------------

   

Jocelyn A. Dehnert



--------------------------------------------------------------------------------

J. Dehnert

March 14, 2003

Page 8

 

Employee Reimbursement Agreement

 

Relocating Employee—

 

Jocelyn A. Dehnert

 

Effective Date of Transfer—September 1, 2002

 

From—

 

Regional Managing Partner, Asia Pacific, based out of Heidrick & Struggles
Sydney.

 

To—

 

Regional Managing Partner, Northern Europe based out of Heidrick & Struggles
London.

 

In the event that I voluntarily terminate my employment, or are terminated for
cause, from the Company within two (3) years of my effective date of transfer, I
hereby agree to reimburse the Company for all relocation expenses incurred in
connection with my transfer, including tax gross-ups as per the schedule below.

 

Length of time

--------------------------------------------------------------------------------

    

Reimbursable Amount

--------------------------------------------------------------------------------

0–12 months

    

100%

12–24

    

  50%

24–36

    

  25%

 

/S/    JOCELYN A. DEHNERT        

--------------------------------------------------------------------------------

Jocelyn A. Dehnert

 

Date